This being the rule day, at the end of the term an affidavit by the defendant was exhibited, stating, that, since the pleadings were made up, he discovered he could prove the defendant had assumed the payment of the debt since his coming of age; and prayed leave to amend by withdrawing his former replication and replying this matter.
In modern times, courts are much more liberal in allowing amendments than formerly. They will permit amendments at any stage of the cause to come at justice, taking care *Page 55 
the opposite party is not put in a worse situation. The laws discountenance frivolous or dilatory objections; and upon this ground it is that motions are entertained to set aside frivolous pleas in abatement. And so, it would seem, as to frivolous demurrers; though this latter point has been doubted, where the demurrant applies for time to argue under the twenty-sixth section of the Act of 1794, c. 1. The substance of the amendment proposed goes to the merits of the action; and the Court will not, upon motion, determine the question of law arising on the replication, unless it were evidently frivolous, which at present does not appear. According to the rules of practice, no argument or trial can take place at this term; therefore let the amendment be made, and the defendant may take issue or demur, as he thinks proper. In either ease, the question will be examined at next term. The defendant will be in no worse situation.
The question of cost was reserved, at the request of thedefendant's counsel.